                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                                                                   FILED IN   OPEtTOUR~
                          NO.   5·- 20-W-Y~l-l FL(2)               ON JO,~\         d\)
                                                                       Petar A. Moore, Jr., Cler1<
                                                                      US Oistnct Court
 UNITED STATES OF AMERICA               )                             Eastern District nf NC

                                        )
                  V.                    )              INDICTMENT
                                        )
BRENT BREWBAKER;                        )
CONTECH ENGINEERED                      )
SOLUTIONS LLC                           )


      The Grand Jury charges that, at all times relevant to this Indictment:

      1.    The North Carolina Department of Transportation ("NCDOT') was

responsible for maintaining the transportation infrastructure for North Carnlina.

NCDOT solicited bids for transportation projects and improvements, including·

structures used to control the flow of water around roads, bridges, overpasses, and

other civil engineering projects. During the relevant period, NCDOT increasingly

used aluminum structures for these purposes, although the structures can also be

made from concrete or steel. These structures were funded by the United States

Department of Transportation and the state of North Carolina.

      2.    Frnm at least as early as 2009 and continuing through at least June

2018 , Defendant BRENT BREWBAKER and Defendant CONTE CH ENGINEERED

SOLUTIONS LLC ("Defendants") obtained bid prices from COMPANY A and

submitted bids to NCDOT for aluminum structure projects that were intentionally

higher th an COMPAl'-JY A's bids. Defendants manipulated the price of those bids to

conceal th eir conspiracy with COMPANY A. Defend ants submitted these bids with


                                            1
       Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 1 of 19
signed certifications attesting that "... this [bid] is submitted competitively and

without collusion," knowing that those bids and certifications were false , fraudulent

and misleading.

                         Defendants and Co-Cons irators

       3.    Defendant CONTECH ENGINEERED SOLUTIONS LLC, a corporation

headquartered in West Chester, Ohio, did business in the Eastern District of North

Carolina and elsewhere in the United States. Defendant CONTECH ENGINEERED

SOLUTIONS LLC makes products such as iron, steel, plastic and aluminum pipe and

fittings used for bridge construction, water drainage, erosion control, sewage

management, and stormwater management. From at least as early as 2009 and

continuing through at least the fall 2018, Defendant CONTE CH ENGINEERED

SOLUTIO S LLC submitted bids to NCDOT for aluminum structure projects .

Defendant CONTECH ENGINEERED SOLUTIONS LLC manufactured aluminum

pieces used to form the structures in Kentucky, and shipped them to North Carolina

for fabrication and installation.

      4.     Defendant BRENT BREWBAKER is a citizen of the United States and

a resident of North Carolina. From at least as early as 2009 and continuing through

at least the fall 2018, Defendant BRENT BREWBAKER was the Defendant

CONTECH ENGINEERED SOLUTIONS LLC employee responsible for crafting and

sub mittin g aluminum      structure bids on    behalf of Defendant CO TECH

E GINEERED SOL TIONS LLC to NCDOT and directed the preparation ,




                                   2
       Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 2 of 19
execution , and submission of each bid package, including the anti-collusion

certification.

       5.        Cooperating witness 1 ("CW-1"), a co-conspirator and a person known to

the grnnd ju1·y, was an employee of Defendant CONTECH ENGINEERED

SOLUTIONS LLC who reported to Defendant BRENT BREWBAKER and who

prepared, executed, and submitted each aluminum structure bid package to NCDOT,

including the signing of the anti-collusion certification, at Defendant BRENT

BREWBAKER's direction.

       6.        COMPANY A, a co-conspirato1· and a corporation known to the grand

jury, is an aluminum structure design and installation company that did business in

the Eastern District of North Carolina, and elsewhere in the United States. From at

least as eai·ly as 2009 and continuing through at least June 2018, COMPANY A

submitted bids to NCDOT for aluminum structure projects.

       7.        Beginning before 2009 and continuing through at least June 2018,

Company A served as a dealer for Defendant CONTECH ENGINEERED

SOLUTIONS LLC.              As part of that     relationship, Defendant CONTECH

ENGINEERED SOLUTIO S LLC regularly sold aluminum pieces, manufactured in

Kentucky, to COMPANY A. COMPANY A used these aluminum pieces to complete

work on behalf of NCDOT, including for aluminum structure projects.

       8.        During the conspiracy period, Defendant CONTECH E GINEERED

SOLUTIO S LLC , CO fPANY A, and others submitted bids for            CDOT aluminum

 tructure proj ects.




                                            3
        Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 3 of 19
       9.     Cooperating witness 2 ("CW-2"), a co-conspirator and person known to

the gi.·and jury, was an employee of COMPANY A who directed the preparation ,

execution , and submission of aluminum structure bid packages to NCDOT, including

regularly signing the anti-collusion certification.

       10.    Cooperating witness 3 ("CW-3"), a co-conspirator and person known to

the grandjm·y, was an employee of COMPANY A who assisted with the preparation ,

execution, and submission of aluminum structure bid packages to NCDOT.

       11.    Others not made defendants in this Indictment participated as co-

conspirators in the offenses charged herein and performed acts and made statements

in furtherance of the conspiracy.

       12.    Wheneve1· in this Indictment reference is made to any act, deed, or

transaction of any corporation, the allegation means that the corporation engaged in

the act, deed, or transaction by or through its officers, directors, agents, employees,

or other representatives while they were actively engaged in the management,

direction, control, or transaction of its business or affairs.

                                 Factual Back       ound

       13.    From at least 2009 and continuing until at least June 2018, Defendant

CONTE CH ENGINEERED SOLUTIONS LLC and COMPANY A regularly

submitted bids for aluminum structure projects in response to bid solicitations from

NCDOT.

       14.   During the relevant time period, Defendant CONTECH E GINEERED

SOLUTIO S LLC and COMPANY A, by prior arran gement, rigged those bids so that




                                            4
        Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 4 of 19
Defendant CONTECH ENGINEERED SOLUTIONS LLC would submit an

intentionally higher bid. To this end, after soliciting COMPANY A's total bid price

for a specific project, most often through or at the direction of Defendant BRENT

BREWBAKER, Defendant CONTECH ENGINEERED SOLUTIONS LLC submitted

a rigged bid to NCDOT that was intentionally higher than COMPANY A's bid.

        15.   Before submitting bids to NCDOT on behalf of ]?efendant CONTECH

ENGINEERED SOLUTIONS LLC, Defendant BRENT BREWBAKER contacted

employees at COMPANY A, including CW-2 and CW-3 , among others. Defendant

BRENT BREWBAKER requested and received COMPANY A's total bid price for

upcoming NCDOT aluminum structure projects. Between 2009 and at least June

2018, Defendant BRENT BREWBAKER solicited from COMPANY A's employees,

including CW-2 and CW-3 , the price COMPANY A planned to bid for most of the

NCDOT aluminum structure projects set out for bid during this period. Defendant

BRENT BREWBAKER and his co-conspirators understood that he and Defendant

CONTE CH ENGINEERED SOLUTIONS LLC would use COMPANY A's total bid

price to ensure that Defendant CONTECH ENGINEERED SOLUTIONS LLC

submitted rigged bids to NCDOT that were intentionally higher than COMPANY A's

bids.

        16.   Initially, Defendant BRENT BREWBAKER called COMPANY A

di~·ectly to obtain COMPANY A's bid prices for aluminum structure projects prior to

submittin g a bid on behalf of Defendant CO TECH E GINEERED SOLUTIONS

LLC to NCDOT.       Defendant BRENT BREWBAKER. on behalf of. Defendant




                                     5
         Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 5 of 19
CONTECH E GINEERED SOLUTIONS LLC, later directed CW-1 , in-person, on

telephone calls, and via e-mail, to solicit COMPANY A's bid information for

aluminum structure bids solicited by NCDOT. COMP       YA typically provided their

total aluminum structure bid price by phone, but also, at times, provided the

information via e-mail, text message, and in-person.     CW-2 , CW-3, and other

COMPANY A employees provided this information to Defendant BRENT

BREWBAKER and CW-1.

       17.   During these communications, COMPANY A provided Defendant

CONTECH ENGINEERED SOLUTIONS LLC with its total bid price for upcoming

aluminum structure bids to NCDOT, but did not solicit Defendant CONTECH

ENGINEERED SOLUTIONS LLC's total bid price because COMPANY A

representatives, including CW-2 and CW-3, understood that Defendant CONTECH

ENGINEERED SOLUTIONS LLC would submit rigged bids that were intentionally

higher than those submitted by COMPANY A. That understanding was formed

through coinmunications between Defendant BRENT BREWBAKER and COMPANY

A employees, and supported over time by Defendant CONTECH ENGINEERED

SOLUTIONS LLC's consistent pattern and practice of submitting rigged bids to

NCDOT for aluminum structure projects.

      18.    Bidders, including Defendant CONTECH ENGINEERED SOLUTIONS

LLC and COMPANY A, submitted bid packages to NCDOT by hand or by overnight

shipping service.




                                      6
       Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 6 of 19
         19.   NCDOT made payments to COMPANY A for completed aluminum

structure projects by check, mailed via the United States . Postal Service to

COMP ANY A at its home office.

         20.   Defendant BRENT BREWBAKER sent email conespondence to CW-1

to instruct that CW-1 should reach out to COMPANY A to obtain COMP ANY A's total

bid price for an upcoming NCDOT aluminum structure project.

                                      COUNT I

         21.   Paragraphs 1 - 20 ~ue realleged and incorporated by reference into this

Count.

         22.   From at least 2009 and continuing until at least March 2018 , the exact

dates being unknown to the Grand Jury, in the Easte1·n District of North Carolina

and elsewhere, Defendant CONTECH ENGINEERED SOLUTIONS LLC and

Defendant BRENT BREWBAKER, and their co-conspirators, knowingly participated

in a combination and conspiracy to suppress and eliminate competition by rigging

bids to NCDOT for aluminum structure projects. The combination and conspi1·acy

engaged in by Defendant CONTECH ENGINEERED SOLUTIONS LLC and

Defendant BRENT BREWBAKER and their co-conspirators was a per se unlawful,

and thus unreasonable, restraint of interstate trade and commer·c.e in violation of the

Sherman Antitrust Act, 15 U.S.C. § 1.

      23.      The charged combination and conspiracy consisted of a continuing

understanding and concert of action among Defendant CONTECH ENGINEERED

SOL TIO S LLC and Defendant BRE T BREWBAKER and their co-conspirators.




                                           7
          Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 7 of 19
the substantial terms of which were to rig bids submitted to NCDOT for aluminum

structure projects in the Eastern District of North Carolina and elsewhere.

                        Means and Methods of the Cons irac

      24.    For the purpose of forming and carrying out the charged combination

and conspiracy, Defendant CONTECH ENGINEERED SOLUTIONS LLC and

Defendant BRENT BREWBAKER, together with their co-conspirators, did those

things that they combined and conspired to do , including, among other things:

      a.     participated in discussions and communications about bids for

             upcoming NCDOT aluminum           structure projects, during which

             COMPANY A provided its total bid pi-ice for upcoming NCDOT

             aluminum structure projects to Defendant CONTECH ENGINEERED

            SOLUTIONS LLC and Defendant BRENT BREWBAKER;

      b.     manipulated their bid prices to ensure the bids submitted by and on

            behalf of Defendant CONTECH ENGINEERED SOLUTIONS LLC and

            Defendant BRENT BREWBAKER were higher than COMPANY A's

            bids;

      c.    submitted intentionally losing bids at manipulated percentages above

            COMPANY A's total bid pi-ice for the same project, to make it appear to

            NCDOT that Defendant CONTECH ENGINEERED SOLUTIONS LLC

            and Defendant BRE T BREWBAKER had competed, when, in fact,

            they knew that Defendant CO TECH E GI EERED SOLUTIO S

            LLC's bid was intended to lose.




                                   8
       Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 8 of 19
                                Trade and Commerce

       25 .   During the relevant period, Defendant CONTECH ENGINEERED

SOLUTIONS LLC and its co-conspirators supplied and shipped materials for NCDOT

aluminum structure projects in interstate commerce.             Defendant CONTECH

ENGINEERED SOLUTIONS LLC manufactured aluminum pieces used in NCDOT

aluminum structure projects in Kentucky, and shipped them to North Carolina for

fabrication and installation.

      26.     During the relevant period, the business activities of Defendant

CONTECH        ENGINEERED        SOLUTIONS        LLC     and    Defendant   BRENT

BREWBAKER and their co-conspirators in connection with aluminum structure bids

to NCDOT that are the subject of this Count were within the flow of, and

substantially affected, interstate trade and commerce.

      All in violation of Title 15, United States Code, Section 1.


                                      COUNT2

      27.     Paragraphs 1 - 20 and 24 - 26 are realleged and incorporated by

reference into this Count.

      28.     From at least 2009 and continuing until at least June 2018 , the exact

dates being unknown to the Grand Jury, in the Eastern District of North Carolina

and elsewhere, Defendant CONTECH ENGINEERED SOLUTIONS LLC and

Defendant BRENT BREWBAKER, and th eir co-conspirators, including CW-1, CW-2 ,

and CW-3 , chd knowin gly combine, conspire. confederate and agr ee with others

known to the Grand Jury, to commit offen es against th e United States , that is:


                                          9
        Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 9 of 19
  a. to knowingly and willfully execute and attempt to execute a scheme and

     artifice to: (1) defraud the NCDOT by submitting false , fraudulent , and

     misleading aluminum structure bids and certifications; and (2) obtain

     money and property by means of materially false and fraudulent

     pretenses, representations, omissions, and promises that were false and

     fraudulent when made, to wit, false, fraudulent, and misleading

     aluminum structure bids and the certifications submitted with each bid

     stating the bids had been submitted competitively and without collusion

     when Defendant CONTECH ENGINEERED SOLUTIONS LLC and

     Defendant BRENT BREWBAKER knew they were false , fraudulent,

     and misleading, and to knowingly cause to be delivered certain mail

     matter by the United States Postal Service and by private or commercial

     interstate carrier, according to the directions thereon, in violation of

     Title 18, United States Code, Section 1341.

  b. to unlawfully, willfully, and knowingly, having devised and intending to

     devise a scheme and a1ii:fice to defraud the NCDOT by submitting false ,

     fraudulent, and misleading aluminum structure bids and certifications

     and obtain money and pl'Operty by means of materially false and

     fraudulent pretenses, representations, omissions, and promises, would

     and did transmit and caused to be transmitted by wire some

     communication in interstate commerce to h elp carry out the scheme to

     defra ud; to wit, false, fraudulent . and misleadin g aluminum structure




                            10
Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 10 of 19
             bids and the certifications submitted with each bid stating the bids had

             been submitted competitively and without collusion when Defendant

             CONTECH ENGINEERED SOLUTIONS LLC and Defendant BRENT

             BREWBAKER knew this was false , fraudulent , and misleading, m

             violation of Title 18, United States Code, Section 1343.



      29.    It was the purpose of the conspiracy for Defendant CONTECH

ENGINEERED SOLUTIONS LLC and Defendant BRENT BREWBAKER, and other

co-conspirators, including CW-1 , CW-2, and CW-3, to mislead NCDOT in order to be

awarded aluminum structure project contracts and to benefit from the creation and

submission offraudulent and rigged bids to NCDOT.

                          Means and Methods of the Conspiracy

      30.    For the purpose of forming and carrying out the_charged combination

and conspiracy, Defendant CONTECH ENGINEERED SOLUTIONS LLC and

Defendant BRENT BREWBAKER, together _with their co-conspirators, incl{iding

CW-1 , CW-2 , and CW-3 , did those things that they combined and conspired to do,

including, among other things:

        a. shared bid pricing information knowing it would be used to prepare

            fraudulent , misleading,    and   rigged   bids.    Defendant    BRENT

            BREWBAKER, or CW-1 at his du:ection ,. would contact .COMPANY A
                                                                         ~

            directly to obtain COMPANY A' total bid price for aluminum structure




                                         11
      Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 11 of 19
    projects prior to submitting a bid on behalf of Defendant CONTECH

    ENGINEERED SOLUTIONS LLC to NCDOT;

 b. after receiving COMPANY A's total bid price for    an   upcoming NCDOT

    aluminum structures project, Defendant BRENT BREWBAKER added -

    or instructed CW-1 to add - a percentage to the price COMPANY A was

    bidding to create Defendant CONTECH ENGINEERED SOLUTIONS

    LLC's   total   bid   price.   Defendant   CONTECH . ENGINEERED

    SOLUTIONS LLC manipulated its bid price in ways to avoid detection

    and not make it obvious that Defendant CONTECH ENGINEERED

    SOLUTIONS LLC's bids to NCDOT were fraudulent and misleading bids

    that wei-e manipulated and rigged pursuant to the scheme;

 c. submitted, or caused to be submitted to NCDOT, false , fraudulent, and

    misleading bids that were intended to lose.       In addition, the bids

    submitted by Defendant CONTECH ENGINEERED SOLUTIONS LLC

    and Defendant BRENT BREWBAKER were intended to mislead and

    defraud NCDOT and to rig the NCDOT aluminum structure bidding

    process. This was intended to give COMPANY A an unfair advantage in

    bidding on and winning NCDOT aluminum structure projects;

 d. submitted, or caused to be submitted to NCDOT, rigged bids with false

    and fraudulent certifications stating that "[b]y executing this quote, the

    undersigned Vendor certifies th at this quote is submitted comp etitively

    and without collusion . . ." when in fact Defendant CONTECH




                            12
Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 12 of 19
              ENGINEERED         SOLUTIONS         LLC     and    Defendant     BRENT

              BREWBAKER knew they had colluded with COMPANY A to obtain

              COMPANY A's total bid price, and submitted a non-competitive bid that

              was intentionally higher than COMPANY A's bid; and

         e. Defendant CONTECH ENGINEERED SOLUTIONS LLC held itself out

              as a competitor to COMPANY A when submitting aluminum structure

              project bids to NCDOT, but it also benefited when COMPANY A won

              NCDOT aluminum structure project bids because it supplied aluminum

              pieces to Company A for use in those projects.

                                           Overt Acts

      31.      In furtherance of the conspiracy, and to affect the objects thereof, there

were committed in the Eastern District of North Carolina and elsewhere various

overt acts, including, but not limited to the following:

      32.      September 2017

            a. On or about September 28, 2017, Defendant CONTECH ENGINEERED

               SOLUTIONS LLC contacted COMPANY A to receive its total bid

               number for NCDOT aluminum structure bid solicitation 11740702.

            b. COMPANY A provided its total bid number of $190,873.86 to Defendant

               CONTECH ENGINEERED SOLUTIONS LLC .

            c. On or about September 29, 2017, Defendant BRENT BREWBAKER

              instn1cted CW-1 to submit Defendant CO TECH E GINEERED

              SOLUTIONS LLC's bid for the sa me project at $206 ,900.




                                   13
       Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 13 of 19
      d. COMPANY A submitted a bid for the NCDOT aluminum structure bid

         solicitation 11740702 in the amount of $190,873.86.       Defendant

         CONTECH ENGINEERED SOLUTIONS LLC submitted its bid for the

         same project in the amount of $206,900.

33.      February 2018

      a. On or about February 9, 2018, Defendant CONTECH ENGINEERED

         SOLUTIONS LLC and Defendant BRENT BREWBAKER contacted

         COMPANY A to receive its total bid number for NCDOT aluminum

         structure bid solicitation 11769724.

      b. COMPANY A provided its total bid number of $47,957.93 to Defendant

         CONTECH ENGINEERED SOLUTIONS LLC and Defendant BRENT

        BREWBAKER.

      c. COMPANY A submitted a bid for the NCDOT aluminum structure bid

         solicitation 11769724 in the amount of $47,957.93.        Defendant

         CONTECH ENGINEERED SOLUTIONS LLC submitted its bid for the

        same project in the amount of $54,600.

34.     March 2018

      a. On or about March 14, 2018 , a representative from COMP ANY A

        provided its total bid number for        CDOT aluminum structure bid




                            14
Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 14 of 19
               solicitation 11782053 to CONTECH ENGINEERED SOLUTIONS LLC.

               The total bid number was $124,565.

             b. That same day , Defendant BRENT BREWBAKER instructed CW-1 to

               submit a bid for the same NCDOT aluminum structure bid solicitation

               in the amount of "136,500, or anything in that neighborhood."

             c. COMPANY A submitted a bid for the NCDOT aluminum structure bid

               solicitation 11782053 in the amount of $124,565. Defendant CONTE CH

               ENGINEERED SOLUTIONS LLC submitted its bid for the same project

               in the amount of $136,500.

              All in violation of Title 18, United States Code, Section 1349.

                         COUNTS THREE THROUGH FIVE

       35.     Paragraphs 1 - 20, 24 - 26 , and 29 - 34 are realleged and incorporated

by reference into this Count.

                                The Scheme and ATtifice

      36.      Paragraphs 1 - 20, 24 - 26, and 29 - 34 are realleged and incorporated

by reference he1·ein as a description of the scheme and artifice.

                                    Use of the Mails

      37.      On our about the dates enumerated below, Defendant CONTECH

ENGINEERED SOLUTIONS LLC and Defendant BRENT BREWBAKER and their

co-conspirators, known and unknown to the gi·and jury, for the purpose of execu ting

and in fur th erance of th e sch eme and artifice to defraud and for obtaining mon ey and

property by means of ma teri ally false and fraudulent pretenses represen ta tions ,




                                   15
       Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 15 of 19
omissions, and promises, knowing that the pretenses, representations, and promises

were false and fraudulent when made, did knowingly cause to be delivered certain

mail matter by a private and commercial interstate ca1Tier, according to th e

directions thereon, as more particularly described below:



   Count        Approx. Date                     Description of Mailing
     3        January 29, 2018       Check# 3902544 from NCDOT sent via U.S.
                                     Mail to COMPANY A in North Carolina.
              March 8, 2018          Check# 3916285 from NCDOT sent via U.S.
                                     Mail to COMPANY Ain North Carnlina.
     4        August 23 , 2018       Check# 3967354 from NCDOT sent via U.S. Mail
                                     to COMPANY Ain North Carolina.
     5        June 11 , 2018         Check# 394 7637 from NCDOT sent via U .S. Mail
                                     to COMPANY Ain North Carolina.

      All in violation of Title 18, United States Code, Section 1341.

                                      COUNT SIX

      38.     Paragraphs 1 - 20, 24 - 26 , and 29 - 34 are realleged and incorporated

by reference into this Count.

                                 The Scheme and Artifice

      39.     Paragraphs 1 - 20, 24 - 26, and 29 - 34 are realleged and incorporated

by reference herein as a description of the scheme and artifice.

                                    Use of the Wires

      40.    On or about the enumerated date below, Defendant CONTECH

ENGINEERED SOLUTIONS LLC and Defendant BRENT BREWBAKER , and their

co-conspirators, known and unkn own to the grand jury, did unlawfully, willfully, and

knowin gly, havin g devi ed and in tendin g to devise a sch eme and artifice to defraud



                                     16
         Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 16 of 19
and for obtaining money and property by means of materially false and fraudulent

pretenses, representations, omissions, and promises, would and did transmit and

caused to be transmitted by wire some communication in interstate commerce to help

carry out the scheme to defraud, as more particularly described below:



 Count       Approx. Date of Use of               Description of Transmission
                     Wires
    6           March 14, 2018            COMPANY A provided its total bid number
                                          to Defendant CO TECH ENGINEERED
                                          SOLUTIONS LLC for NCDOT aluminum
                                          structure bid solicitation 11782053. That
                                          same day, Defendant BRENT BREWBAKER
                                          instructed CW-1 by e-mail communication to
                                          submit a false, fraudulent, and misleading
                                          bid for the same NCDOT aluminum
                                          structure bid solicitation. Defendant
                                          BRENT BREWBAKER caused the e-mail
                                          communication to be sent from Tennessee to
                                          a recipient in the Eastern District of North
                                          Carolina.

        All in violation of Title 18,.United States Code, Section 1343.

                                FORFEITURE NOTICE

        Each named defendant is given notice that all of their interest in all property

specified herein is subject to forfeiture .

        Upon conviction of any of the offenses set forth in Counts Two through Six of

the Indictment, the Defendants shall forfeit to the United States, pursuant to 18

U.S.C. § 98l(a)(l)(C), as made applicable by 28 ~.S.C. § 264l(c) , any property, real




                                    17
        Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 17 of 19
•   •


        or personal, that constitutes or 1s derived, directly or indirectly, from proceeds

        traceable to the offense(s).

              The forfeitable property includes, but is not limited to, the gross proceeds of

        the offenses personally obtained by each defendant.

              If any of the above ~described forfeitable property, as a result of any act or

        omission of a defendant:

              (a)    Cannot be located upon the exercise of due diligence;

              (b)    Has been transferred or sold to, or deposited with, a third party;

              (c)    Has been placed beyond the jurisdiction of the court;

              (d)    Has been substantially diminished in value; or

              (e)    Has been commingled with other property which cannot be divided

                     without difficulty;

        it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture

        of any other property of said defendant up to the value of the forfeitable property

        described above.

                                                A TRUE BILL


                                                 ~EPERSON

                                                 Dated:   /0   //Lrfiuu , 2020




                                           18
               Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 18 of 19
MAKAN DELRAHIM
Assistant Attorney General            Principal Deputy Assistant
                                      General


z~/#~e--
RICHARD A. POWERS                     ~~J
Deputy Assistant Attorney General     Director of Criminal Enforcement



&I;~
Chief, Washington Criminal I
Antitrust Division
                                     Oa~ Lb& .d d~
                                      DANIELLE M. GARTEN
                                      JUSTIN P. MURPHY
                                      TARA SHINNICK
 n ed States Department of Justice    Trial Attorneys, Antitrust Division
                                      U.S. Department of Justice

                                C
                                      450 5th Street, NW
                                      Washington, DC 20350
                                      (202) 532-4156
                                      da nielle.garten@usdoj.gov




United States Attorney's Office
Eastern District of North Carolina




                                 19
     Case 5:20-cr-00481-FL Document 1 Filed 10/21/20 Page 19 of 19
